Opinion issued November 10, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00934-CV
                            ———————————
                          IN RE CELIA REAR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Celia Rear, filed a petition for writ of mandamus on November 3,

2015, seeking to compel the respondent trial judge to vacate her oral order, made

during a hearing on February 5, 2015, denying the relator’s plea to the jurisdiction

and request for the court to decline jurisdiction in the underlying petition to modify
the parent-child relationship.1 Relator also filed a motion for emergency stay of

jury trial on November 3, 2015, seeking a stay of the pretrial conference set for

November 6, 2015, and the jury trial set for November 16, 2015, pending

resolution of her petition. On November 3, 2015, the real party in interest, Jason

Edward Minton, filed a second amended response to relator’s motion.

      The Court, having examined and considered the petition and appendix,

motion, and response, is of the opinion that relator has not established herself

entitled to the mandamus relief sought. Accordingly, we deny the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a), (d). We dismiss the motion for

emergency relief as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




1
      The underlying case is In the Interest of S.A.M., a Child, Cause No. 2005-04747,
      pending in the 311th District Court of Harris County, Texas, the Honorable Alicia
      Franklin York presiding.
                                          2